Citation Nr: 9931473	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  This appeal originally arose from a February 1998 
rating action which granted service connection for PTSD and 
assigned a 30% rating from July 1997; the veteran appeals the 
30% rating as inadequate.

In October 1999, the Board of Veterans Appeals (Board) 
received a motion from the veteran's representative wherein 
she requested, on the veteran's behalf, that this appeal be 
advanced on the Board's docket due to the veteran's financial 
hardship.  Subsequently in October 1999, a Deputy Vice-
Chairman of the Board granted the motion to advance the 
veteran's appeal on the docket for good or sufficient cause 
under the provisions of 38 U.S.C.A. § 7107 (West 1991) and 
38 C.F.R. § 20.900(c) (1999). 

In July 1999, the veteran claimed entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This claim has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.  


REMAND

Appellate review of the evidence of record discloses that 
additional medical information pertaining to the current 
degree of severity of the veteran's PTSD apparently exists, 
but has not been associated with the current record.  As a 
result, the Board is currently unable to render an appellate 
decision in this case on the basis of the incomplete record.  
In his Substantive Appeal, the veteran requested that this 
case be remanded to the RO for additional development if the 
Board was unable to grant the benefit sought on appeal.  
Under the circumstances, this case is REMANDED to the RO for 
the following action:

1. The RO should contact the VA Hunter 
Holmes McGuire Medical Center in 
Richmond, Virginia and request them to 
furnish copies of all records of 
psychiatric and psychological 
treatment and evaluation of the 
veteran for PTSD up to the present 
time.  These should include all 
clinical records of individual weekly 
therapy from July to November 1997 and 
any subsequent records up to the 
present time, and copies of all 
psychiatric and psychological 
evaluations from the Mental Health 
Service Line, including an initial 
evaluation on       28 May 1998 and 
all subsequent evaluations up to the 
present time.  All records obtained 
should be associated with the claims 
folder.  

2. The RO should contact the Disability 
and Special Entitlements Division of 
the U.S. Office of Personnel 
Management, Washington, D.C. 20415-
0001, and request them to furnish 
copies of all medical records 
underlying the 18 February 1999 
decision approving the veteran's 
application for disability retirement 
(Civil Service Annuity (CSA) claim # 3 
856 775).  These should include all 
records of evaluations by Dr. Israel.  
All records obtained should be 
associated with the claims folder.

3. After the abovementioned records have 
been obtained, the veteran should be 
afforded a special VA psychiatric 
examination to determine the degree of 
severity of his PTSD.  The claims 
folder and a copy of this Remand Order 
must be made available to the examiner 
prior to the examination so that he 
may review pertinent aspects of the 
veteran's psychiatric and employment 
history.  All clinical findings should 
be reported in detail.  Such tests as 
are deemed necessary should be 
performed.  The examiner should 
identify diagnostically all symptoms 
and clinical findings which are 
manifestations of the service-
connected PTSD.  The examiner should 
be furnished a copy of the VA General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130 (1999)) and, on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from 0% to 100%, 
and if present, the frequency and/or 
degree(s) of severity thereof.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including provision of the requested 
medical comments. 

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


